Citation Nr: 9929587	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had almost 9 years of active service, including 
periods from February 1971 to November 1972, and from August 
1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

A rating action in August 1997 denied service connection for 
arthritis of the hands and rating action in November 1998 
denied service connection for tinnitus and left ear hearing 
loss and a 10 percent rating pursuant to the provisions of 
38 C.F.R.§ 3.324.  The veteran has not appealed these matters 
and they are not addressed in this appellate decision.  


FINDINGS OF FACT

1.  In April 1996 the RO denied entitlement to service 
connection for heart disease.

2.  The evidence submitted since the April 1996 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for heart disease.

3.  The veteran has not provided competent medical evidence 
demonstrating a nexus between current heart disease and any 
incident in service.  



CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which denied entitlement 
to service connection for heart disease, is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 20.1103 (1999)).

2.  Evidence submitted since the April 1996 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for heart disease is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a heart disability as 
a result of active service.  He states that he experienced 
heart attacks shortly after discharge from his second period 
of service, and that he had a heart disability during that 
period of service.  The veteran argues that he has submitted 
new and material evidence to reopen a previously denied claim 
for service connection for a heart disability.  

The evidence considered by the April 1996 rating decision 
includes the veteran's service medical records from his 
periods of active service from February 1971 to November 1972 
and from August 1986 to August 1989, as well as numerous VA 
and private medical records dating from 1976 to 1993.  A 
review of this evidence shows that the service medical 
records from February 1971 to November 1972 were negative for 
a heart disability.  Private hospital records from April 1981 
indicate an abnormal electrocardiogram, and complaints of 
chest pain.  However, the assessment indicated that the chest 
pain was due to a combination of pleuritis and pericarditis.  
Angina was not strongly suspected, and there was no diagnosis 
of a chronic heart disability.  The remaining VA and private 
medical records were negative for evidence of a heart 
disability.  

The service medical records dated from the veteran's second 
period of service show that an abnormal electrocardiogram was 
noted in December 1988.  However, the remainder of the record 
is negative for a heart disability.  Private medical records 
from May 1988 and July 1988 indicate that the veteran was 
examined for complaints of chest pain.  After extensive 
workup, a heart disability was not diagnosed, and the chest 
pain was attributed to noncardiac sources.  

VA treatment records following the veteran's discharge from 
service in 1989 show that he was seen for complaints of chest 
pain on several occasions between 1990 and 1995.  He was 
examined and treated, but a heart disability was not found.  
June 1992 VA treatment records state that the veteran 
provided a history of undiagnosed heart attacks in 1979 and 
1989 without a diagnosis of a current heart disability.  
However, March 1996 VA treatment records included a diagnosis 
of coronary heart disease, and angina.  The examiner did not 
express an opinion that related this disability to active 
service.  

The April 1996 rating decision denied entitlement to service 
connection for a heart disability on the basis that there was 
no evidence of a chronic heart disability subject to service 
connection in the service medical records, and that coronary 
artery disease with angina was first diagnosed in March 1996.  
The decision found that the heart disability developed after 
service, and did not manifest itself until more than one year 
after release from active service.  The veteran was notified 
of this decision and informed of his appellate rights in an 
April 1996 letter.  He did not submit a Notice of 
Disagreement with this decision within one year of receipt of 
the letter.  Therefore, the April 1996 decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including 
cardiovascular disease, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The additional evidence for consideration includes private 
hospital records dated August 1996.  These records show that 
the veteran was admitted to the hospital with complaints of 
sudden onset chest pain.  He described the pain as sharp in 
nature with no radiation, lasting a few minutes, and relieved 
with sublingual nitroglycerins.  The veteran reported that 
his past medical history was positive for three myocardial 
infarctions in 1974, 1988, and 1989.  During the 
hospitalization, testing was performed that ruled out a 
myocardial infarction.  On examination, the veteran's heart 
sounds were distant, but with a regular rate and rhythm.  
There were no murmurs, and no S3 or S4.  The final diagnoses 
included angina.  The examiner did not relate this diagnosis 
to active service.  

VA treatment records dated from March 1996 to February 1997 
are contained in the claims folder.  August 1996 VA treatment 
records show that the veteran was undergoing treatment 
following a small heart attack.  He had been discharged in 
August 1996.  The diagnosis was coronary artery disease.  
These records do not contain an opinion as to the etiology of 
this disability.  

VA treatment records from February 1997 show that the veteran 
had recently been released from the hospital for chest pains.  
The diagnoses included coronary artery disease, and angina.  
Additional February 1997 records indicate that the veteran 
was no longer experiencing chest pains.  The diagnoses 
included coronary artery disease, angina.  The examiner did 
not relate this disability to military service.  

April 1997 VA treatment records indicate that the veteran was 
seen for follow up for disabilities including heart 
enlargement and a murmur.  He would use nitroglycerin on 
occasion.  On examination, the heart had a regular sinus 
rhythm, with no murmur.  The assessment was questionable 
coronary artery disease.  There was no opinion regarding the 
etiology of this disability.  

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1997.  He testified that he had a heart 
disability as early as 1972 as a result of an alcohol 
problem, but he quit drinking in 1974.  However, he had heart 
problems in 1988, 1989, September 1996, and December 1996.  
He claimed to have had a heart attack while in active service 
in 1988.  He was first hospitalized for a heart disability in 
1989.  The veteran stated that he had a heart attack in 1989 
the day he was separated from service.  He added that the 
diagnosis was a myocardial infarction.  His current 
medications included nitroglycerin.  See Transcript.

VA treatment records from June 1997 indicate that the veteran 
underwent an electrocardiogram.  He had a normal sinus 
rhythm, but left atrial enlargement.  The assessment was 
borderline electrocardiogram.  

July 1997 VA treatment records state that the veteran has a 
history of coronary artery disease, angina, and myocardial 
infarction.  He was scheduled to undergo ear surgery, but 
first needed clearance due to his heart problems.  The 
veteran was not currently followed by the cardiology 
department.  Additional July 1997 records state that the 
veteran reported taking nitroglycerin twice the previous 
weekend.  He reported a history of two myocardial infarctions 
in the past, as well as one the previous December.  The 
assessment was coronary artery disease.  These records do not 
contain an opinion relating the veteran's heart disability to 
active service.  

Additional VA treatment records from August 1997 show that 
the veteran had a history of cardiac arrest in 1974 with 
alcohol withdrawal.  There were no chest pains at that time.  
He reported myocardial infarctions in 1986 and 1989, which 
were both apparently anterior myocardial infarctions.  He had 
experienced sharp left chest pain on both occasions, with 
shortness of breath.  He was treated with nitroglycerin.  He 
indicated he had undergone catheterization in 1986.  The 
veteran had experienced angina again in 1996, and a 
myocardial infarction six months previously.  He had not 
experienced additional chest pains since the myocardial 
infarction.  Following the examination, the impression was of 
a heavy smoking history and unusual history of nonexertional 
chest pain, and a diagnosis of multiple myocardial 
infarctions in the past, without ongoing chest pains.  

The veteran underwent a cardiac stress test in August 1997.  
The impression was minimal ischemia involving the inferior 
wall.  The etiology of this disability was not noted.  

This information bears directly and substantially upon 
specific matters under consideration.  The Board finds that 
the information added to the record is "new" since it was 
not available for review in April 1996, and is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the clinical evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current 
cardiovascular disease is related to service.  The recently 
submitted clinical evidence reflects the presence of 
cardiovascular disease, but does not causally link the 
present cardiovascular disease to service.  The Board notes 
that the earliest record of cardiovascular disease is dated 
several years after the veteran's discharge from service.  

The only evidence of a nexus between current cardiovascular 
disease and service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a cardiovascular 
disease.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for cardiovascular disease, on a ground different from that 
of the RO, the veteran has not been prejudiced by the 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the veteran has been informed of the 
elements required for a well-grounded claim and he has argued 
for service connection in his original application for VA 
benefits and throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  


McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for heart 
disease, the appeal is reopened.

Entitlement to service connection for a heart disease is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

